Exhibit 10.1

FORBEARANCE AGREEMENT

This Forbearance Agreement is dated as of March 13, 2012 (this “Agreement”), by
and among DIGITAL RECORDS, INC., a corporation organized under the laws of North
Carolina, and TWINVISION OF NORTH AMERICA, INC., a corporation organized under
the laws of North Carolina (collectively, “Borrowers”), DRI CORPORATION, a
corporation organized under the laws of the State of North Carolina, as a
guarantor (“DRI”), and BHC INTERIM FUNDING III, L.P., a Delaware limited
partnership (“BHC”).

W I T N E S S E T H:

WHEREAS, Borrowers, DRI and BHC (as assignee of PNC Bank, National Association)
are parties to that certain Revolving Credit and Security Agreement dated as of
June 30, 2008 (as amended, restated, supplemented or otherwise modified to the
date hereof and as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, Events of Default have occurred and are continuing pursuant to
Section 10.5 of the Credit Agreement as a result of the Loan Parties failing to
comply with the financial covenants set forth in Section 6.5(a), (b) and (c) of
the Credit Agreement for the period ending December 31, 2011 (such Events of
Default, the “Designated Defaults”);

WHEREAS, Borrowers have requested that, during the Forbearance Period (as
defined below), BHC forbears from exercising remedies with respect to the
Designated Defaults, on the terms and conditions set forth herein; and

WHEREAS, BHC has agreed during the Forbearance Period to forbear from exercising
remedies with respect to the Designated Defaults, on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement.

2. Acknowledgment of Defaults and Forbearance. Borrowers and DRI acknowledge and
agree that (a) the Designated Defaults have occurred and are continuing and (b)
upon the Forbearance Termination Date (defined below) the forbearance provided
under this Section 2 shall terminate and BHC shall have the right to exercise
any and all rights and remedies to the extent provided under Article XI of the
Credit Agreement or otherwise under the Other Documents or under applicable law
or at equity (collectively, the “Enforcement Actions”) due to such Designated
Defaults or any other Default or Event of Default (including all Designated
Defaults) that have occurred or may occur. Subject to the terms and conditions
hereof, including, without limitation, the satisfaction of the conditions set
forth in Section 13 below,



--------------------------------------------------------------------------------

BHC hereby agrees to forbear from exercising Enforcement Actions (except as
otherwise set forth herein) with respect to the Designated Defaults (the
“Forbearance Period”) commencing with the Forbearance Effective Date (as defined
below) and ending on the earliest to occur of any of the following (each, a
“Termination Event”): (i) the occurrence of a default by Borrowers of any of
their agreements contained under this Agreement; (ii) the occurrence of any
Default or Event of Default under the Credit Agreement or any Other Document
that does not constitute a Designated Default, or (iii) 12:00 p.m. (New York
time) on March 30, 2012 (the earliest date of occurrence of any Termination
Event, the “Forbearance Termination Date”).

3. Acknowledgements and Agreements. Borrowers and DRI hereby acknowledge,
confirm and agree that:

(a) as of the date hereof: (i) the Designated Defaults exist under the Credit
Agreement; (ii) no notice of the occurrence of such Designated Defaults under
the Credit Agreement was required to be issued to or received by Borrowers or
DRI from BHC or any other Person; and (iii) either no grace period is applicable
to cure any of the Designated Defaults or any such grace period has expired;

(b) on and as of the date hereof, (i) BHC has the right upon termination of the
Forbearance Period (A) to accelerate and declare all or any portion of the
Advances and all or any portion of the other Obligations to be immediately due
and payable together with accrued interest thereon, (B) to make demand upon
Borrowers for the payment in full of all such indebtedness, and (C) to exercise
any and all other remedies available upon the occurrence of a Default or an
Event of Default under the Credit Agreement and the Other Documents, and (ii)
Borrowers and DRI waive any and all further notice, presentment, notice of
dishonor or demand with respect to the Obligations;

(c) the Obligations of Borrowers and DRI to BHC, except as expressly modified
herein, remain in full force and effect, and shall not be released, impaired,
diminished or in any other way modified or amended as a result of the execution
and delivery of this Agreement or by the agreements and undertakings of the
parties contained herein;

(d) as of the date hereof, the security interests and liens granted to BHC under
the Credit Agreement and the Other Documents securing the Obligations are in
full force and effect, are properly perfected and are enforceable in accordance
with the terms of the Credit Agreement and the Other Documents; and

(e) from and after the date hereof, the obligation of BHC to make Advances is
terminated and BHC may, in its sole discretion, make Advances requested by
Borrowers.

4. Covenants of Borrowers and DRI. Notwithstanding anything to the contrary
herein or in any Other Document, Borrowers and DRI hereby agree and acknowledge
that:

(a) on a weekly basis, Borrowers shall deliver to BHC a written report that sets
forth the financial status of Borrowers and their operations (including, but not
limited to a report on the status of the liquidation of any assets (including
Equipment) and sales outside the ordinary course of business of Borrowers);

 

2



--------------------------------------------------------------------------------

(b) Borrowers shall provide BHC with electronic view access to all of their bank
accounts; and

(c) BHC may contact Customers.

5. Termination of Forbearance Period. Borrowers and DRI acknowledge and agree
that upon the occurrence of the Forbearance Termination Date, (i) the
Forbearance Period shall immediately terminate, without any notice or action of
any Person, (ii) the Designated Defaults shall be deemed immediately to exist
and be continuing without any notice or action by any Person (and in any event,
all Events of Default that are not Designated Defaults shall be deemed to be
continuing at all times), and (iii) BHC shall be entitled to exercise
immediately all of its rights and remedies under the Credit Agreement and the
Other Documents and under applicable law or at equity, including any one or more
Enforcement Actions. Borrowers and DRI hereby further acknowledge and agree that
from and after the Forbearance Termination Date, BHC shall be under no
obligation of any kind whatsoever to forbear from exercising any remedies on
account of the Designated Defaults or any other Events of Default (whether
similar or dissimilar to the Designated Defaults).

6. Default Interest. Notwithstanding anything to the contrary contained in this
Agreement or the Credit Agreement, interest at the Default Rate provided for
under Section 3.1 of the Credit Agreement shall be charged retroactively on the
Obligations from February 15, 2012 until all Obligations have been paid in full.

7. Negative Covenants. Notwithstanding anything to the contrary contained in
this Agreement or the Credit Agreement, Borrowers shall not be permitted to take
any of the actions set forth in Section 7.7 or 7.10 of the Credit Agreement.

8. Costs, Fees and Expenses.

(a) Forbearance Fee. Borrowers shall pay a forbearance fee to BHC of $50,000 on
the date of this Agreement; provided that, if the Obligations have not been paid
in full on or before the Forbearance Termination Date, then Borrowers shall pay
to BHC a further forbearance fee of $100,000 (and for the avoidance of doubt
such amount shall be in addition to the $50,000 forbearance fee) on the earlier
of (x) April 5, 2012 and (y) the date that all other Obligations have been paid
in full or declared due and payable pursuant to the terms of the Other
Documents; provided further that Borrowers shall not be obligated to pay the
additional forbearance fee if Borrowers shall have commenced a proceeding under
Title 11 of the U.S. Code on or before March 31, 2012.

(b) Cost and Expenses. Borrowers hereby reconfirm their obligation pursuant to
Section 16.9 of the Credit Agreement, to pay and reimburse BHC for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) in
connection with the preparation, reproduction, execution and delivery of this
Agreement and all other documents and instruments delivered in connection
herewith.

 

3



--------------------------------------------------------------------------------

9. Acknowledgements.

(a) Acknowledgement of Obligations. Borrowers and DRI hereby acknowledge,
confirm and agree that as of the date hereof, Borrowers are indebted to BHC for
Advances and other financial accommodations under the Credit Agreement and the
Other Documents in the principal amount of $2,593,324.19. All such Obligations
under the Credit Agreement owing by Borrowers together with interest accrued and
accruing thereon, and all fees, costs, expenses and other charges now or
hereafter payable by Borrowers to BHC, are unconditionally owing by Borrowers to
BHC, without offset, defense or counterclaim of any kind, nature or description
whatsoever.

(b) Binding Effect of Documents. Borrowers and DRI hereby acknowledge, confirm
and agree that: (i) the Credit Agreement and each of the Other Documents to
which it is a party have been duly executed and delivered by Borrowers or DRI,
as the case may be, and each is in full force and effect as of the Forbearance
Effective Date, (ii) the agreements and obligations of Borrowers and DRI
contained in the Credit Agreement, the Other Documents and this Agreement
constitute the legal, valid and binding obligations of Borrowers or DRI, as the
case may be, enforceable against such parties in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), and Borrowers and DRI
have no valid defense to the enforcement of the obligations under the Credit
Agreement and (iii) BHC is and shall be entitled to the rights, remedies and
benefits provided for in the Credit Agreement and the Other Documents and under
applicable law or at equity.

(c) Collateral Proceeds. Borrowers and DRI hereby acknowledge that BHC has
withdrawn from Blocked Accounts and/or Depository Accounts proceeds of
Collateral in an amount equal to $75,000 and hereby agree that BHC shall
(i) deduct therefrom an amount equal to $48,360.54, to be applied to the payment
of fees and disbursements incurred by BHC through February 29, 2012 in
connection with this Agreement, the Credit Agreement, the Other Documents, the
Other Forbearance Agreement (as defined in Section 14(b) below), the Loan
Agreement (as defined in Section 14(b) below) and the other Loan Documents (as
defined in the Loan Agreement) (all such agreements and documents, the “Debt
Documents”) and (ii) apply the balance thereof, $26,639.46, toward the deposit
described in Section 14(c) below.

10. Representations and Warranties. To induce BHC to enter into this Agreement,
Borrowers and DRI hereby represent and warrant that:

(a) The execution, delivery and performance of this Agreement and the
performance of the Credit Agreement as modified by this Agreement (the “Amended
Credit Agreement”) by Borrowers and DRI: (i) are within their respective
organizational power; (ii) have been duly authorized by all necessary or proper
organizational action; (iii) does not

 

4



--------------------------------------------------------------------------------

contravene any provision of their respective organizational documents; (iv) does
not violate any law or regulation, or any order or decree of any court or
governmental authority; (v) does not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, or other material agreement or other instrument to which they are
a party or by which they or any of their respective properties are bound; (vi)
does not result in the creation or imposition of any Lien upon any of the
property of Borrowers or DRI; and (vii) does not require the consent or approval
of any governmental authority or any other Person;

(b) This Agreement has been duly executed and delivered by or on behalf of
Borrowers and DRI;

(c) Each of this Agreement, the Amended Credit Agreement and the Other Documents
constitutes a legal, valid and binding obligation of Borrowers and DRI,
enforceable against Borrowers and DRI in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law);

(d) No Default or Event of Default has occurred and is continuing after giving
effect to this Agreement other than the Designated Defaults;

(e) Except as previously disclosed to BHC, no litigation or investigation is
pending or, to the knowledge of Borrowers or DRI, threatened by or against
Borrowers or DRI or against their respective properties or revenues;

(f) After giving effect to this Agreement, the representations and warranties of
Borrower contained in the Amended Credit Agreement and each Other Document are
true and correct in all material respects on and as of the Forbearance Effective
Date with the same effect as if such representations and warranties had been
made on and as of such date, or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date.

11. Reservation of Rights. Borrowers and DRI acknowledge and agree that BHC
(i) has not acquiesced to any noncompliance by Borrowers with the exact terms of
the Credit Agreement relating to any Default or Event of Default (other than the
forbearance regarding the Designated Defaults granted herein during the
Forbearance Period), (ii) intend to strictly enforce the terms of the Credit
Agreement and the Other Documents, in the exercise of its sole and absolute
discretion (other than the forbearance regarding the Designated Defaults granted
herein during the Forbearance Period), and (iii) hereby reserve all rights,
powers and remedies under the Credit Agreement and the Other Documents with
respect to the Designated Defaults (upon termination of the Forbearance Period)
and any other noncompliance with the terms of the Credit Agreement or any of the
Other Documents, including any Default or Event of Default that is not a
Designated Default. In no event shall the BHC’s honoring of any requests or
making of any Advances be deemed a waiver of any Designated Default or any other
Default or Event of Default or any other noncompliance with the terms of the
Credit Agreement or any of the Other Documents that have occurred or as
hereafter may occur.

 

5



--------------------------------------------------------------------------------

12. Release. Borrowers and DRI hereby release, acquit and forever discharge BHC
and each of and every past and present affiliates, officer, director, agent,
servant, employee, representative and attorney of BHCs from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including attorneys’ fees) of any kind, character,
or nature whatsoever, known or unknown, fixed or contingent, which Borrowers or
DRI may have or claim to have now or which may hereafter arise out of or
connected with any act of commission or omission of BHC existing or occurring
prior to the date of this Agreement or any instrument executed prior to the date
of this Agreement including, without limitation, any claims, liabilities or
obligations arising with respect to the Credit Agreement or the other of the
Other Documents. The provisions of this Section 12 shall be binding upon
Borrowers and DRI and shall inure to the benefit of BHC and each of and every
past and present affiliates, officer, director, agent, servant, employee,
representative and attorney of BHC.

13. Limitations. Except for the forbearance and modifications expressly set
forth herein, the Credit Agreement and the Other Documents shall remain
unchanged and in full force and effect and BHC expressly reserve the right to
require strict compliance with the terms of the Credit Agreement and the Other
Documents. The forbearance and modifications contained herein are limited to the
precise terms hereof, and BHC is not obligated to consider or consent to any
additional request by Borrowers or DRI for any other forbearance or amendment
with respect to the Credit Agreement.

14. Conditions to Effectiveness of this Agreement. This Agreement shall be
deemed effective as of the date hereof (the “Forbearance Effective Date”)
provided that all the following conditions have been satisfied, as determined in
BHC’s sole discretion:

(a) BHC shall have received, in form and substance satisfactory to BHC, duly
executed counterparts of this Agreement from Borrowers and DRI;

(b) BHC shall have received, in form and substance satisfactory to BHC, that
certain Forbearance Agreement is dated as of March 13, 2012 (the “Other
Forbearance Agreement”) by and among Borrowers, DRI and BHC with respect to that
certain Loan and Security Agreement dated as of June 30, 2008 (as amended,
restated, supplemented or otherwise modified to the date hereof and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among Borrowers, DRI and BHC, duly executed and delivered by
the parties thereto and in full force and effect; and

(c) BHC shall have received (i) the $50,000 forbearance fee required to be paid
pursuant to Section 8(a) above and (ii) a deposit of $60,000 to be applied by
BHC to all out-of-pocket costs and expenses, including counsel and other
professional fees and disbursements, incurred in connection with the Debt
Documents (it being acknowledged that BHC shall apply the amount described in
clause (ii) of Section 9(c) above toward such deposit and Borrowers shall pay
the balance thereof to BHC); provided that, in the event Borrowers

 

6



--------------------------------------------------------------------------------

commence a proceeding under Title 11 of the U.S. Code on or before March 31,
2012, the amount of such deposit that exceeds the out-of-pocket costs and
expenses, including counsel and other professional fees and disbursements,
incurred in connection with the Debt Documents up to and including the date such
proceeding is commenced shall be credited against any expense deposit required
in connection with DIP Financing offered by BHC in connection with such
proceeding; and

(d) the representations and warranties made or deemed made by Borrowers under
this Agreement shall be true and correct.

15. Effect on the Other Documents.

(a) The Credit Agreement and each of the Other Documents shall be and remain in
full force and effect in accordance with their respective terms (except as
expressly modified hereby) and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Agreement shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of BHC under the Credit Agreement or any Other
Document. The modifications herein are limited to the specifics hereof, shall
not apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance with the Credit Agreement
or the Other Documents, and shall not operate as a consent to any further or
other matter under the Credit Agreement or the Other Documents.

(b) Upon and after the effectiveness of this Agreement, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
Other Documents to “the Credit Agreement,” “thereunder,” “therein,” “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified hereby.

(c) To the extent that any terms and conditions in any of the Other Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Agreement, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified hereby.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
conflicts or choice of law principles thereof.

17. Credit Document. This Agreement shall be deemed to be an Other Document for
all purposes.

18. Integration. This Agreement (together with the Credit Agreement and the
Other Documents (each as amended, supplemented or otherwise modified from time
to time)) sets forth in full the terms of agreement between the parties and is
intended as the full, complete and

 

7



--------------------------------------------------------------------------------

exclusive contract governing the relationship between the parties with respect
to the transactions contemplated herein, superseding all other discussions,
promises, representations, warranties, agreements and understandings, whether
written or oral, between the parties with respect thereto.

19. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

20. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually executed counterpart hereof.

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.

 

DIGITAL RECORDS, INC., By:  

/s/ David L. Turney

  David L. Turney   CEO, President TWINVISION OF NORTH AMERICA, INC. By:  

/s/ David L. Turney

  David L. Turney   CEO, President DRI CORPORATION By:  

/s/ David L. Turney

  David L. Turney   CEO, President BHC INTERIM FUNDING III, L.P. By:   BHC
Interim Funding Management III, L.P., its General Partner By:   BHC Investors
III, L.L.C., its Managing Member By:   GHH Holdings III, L.L.C. By:  

/s/ Gerald H. Houghton

  Gerald H. Houghton   Managing Member

[Forbearance Agreement – BHC Credit Agreement]